DETAILED ACTION
The response filed 3/4/21 is entered. Claims 9 and 13 are amended. Claims 1-8, 11, 14, and 17 are cancelled. Claims 9, 10, 12, 13, 15, 16, and 18-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.
Response to Arguments
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive. 
The Applicant, firstly, argues “First, Applicant notes that a subordinate (e.g., lower) concept cannot be taught by a high level (e.g., upper) concept. 
For example, if a document discloses only a metal as an upper concept, it is not proper to consider the document teaches that the metal as an upper concept is copper as a lower concept. 
Regarding Fujino, it only discloses a first lower concept B1, i.e., the source driver receives specific data signals (display data signals) in synchronism with a rising edge or specific clock signal (having a half frequency of the display data signals. The Examiner then concludes, based on the first lower concept B1, that Fujino also discloses an upper concept B, i.e., receiving data at a time corresponding a rising edge or a falling edge of a reference clock signal. 
Based on the upper concept B (i.e., the Examiner's conclusion), the Examiner then asserts that a second lower concept B1, i.e., the timing controller receives a sensing data according to a rising edge or a falling edge of a reference clock signal being simultaneously transmitted from a source driver with the sensing data signal, which is completely different (and transformed) from the principle that the first lower concept B1 taught. 
According to the above analysis, it is obvious that this reasoning for moving from the upper concept B to the the second lower concept B1 cannot be established.”
The Examiner respectfully disagrees. Kim discloses in Par. 0141 discloses sending the sensing data to the timing controller under control of the recovered clock, i.e. the reference clock, from the control signal EPI, which received by buffer 350. This reference clock of Kim can be used in the manner of Fujino such that a rising or falling edge can utilized as a synchronization for the data signals that are already being sent back to the timing controller by Kim. Therefore, Fujino only discloses a method of synchronization for sending signals that are already being sent by Kim. Therefore, it is believed the claim language is taught by the combination of Kim, Hong, and Fujino as rejected below. Sending data in the manner of Fujino improves the timing of receiving the signals (Fujino Par. 0022). Therefore it is believed Fujino as combined with Kim and Hong teaches the claim language as currently presented.
The Applicant, secondly, argues “Second, Fujino is completely silent as to sensing data, much less as to how to receive the sensing data by the controller. 
Even if it is accepted that receiving data at a time corresponding a rising edge or a falling edge of a reference clock signal is taught, Applicant submits that Fujino also does not teach or suggest the kind of clock signal on which the sensing data is received by the timing controller.”
The Examiner respectfully disagrees. As discussed above, Kim discloses in Par. 0141 discloses sending the sensing data to the timing controller under control of the recovered clock, i.e. the reference clock, from the control signal EPI, which received by buffer 350. This reference clock of Kim can be used in the manner of Fujino such that a rising or falling edge can utilized as a synchronization for the data signals that are already being sent back to the timing controller by Kim. Therefore, Fujino only discloses a method of synchronization for sending signals that are already being sent by Kim. Therefore, it is believed the claim language is taught by the combination of Kim, Hong, and Fujino as rejected below. Sending data in the manner of Fujino improves the timing of receiving the signals (Fujino Par. 0022). Therefore it is believed Fujino as combined with Kim and Hong teaches the claim language as currently presented.
The Applicant, thirdly, argues “Third, with reference to paragraph [00021, Fujino is related to liquid display panel (LCD) rather than OLED display device.  
In view of Fujino, it may be obvious to one of ordinary skill in the art that the source driver in an LCD receives display data signals according to the manner of Fujino, however, it would have not been obvious to one of ordinary skill in the art that the timing controller in an OLED display device can receive sensing data according to a rising 
In addition, before the effective filing data of the invention, in existing OLED display devices, just like in Kim and Hong, the sensing data was received based on a clock signal generated by the timing controller itself. 
For example, in Kim, with reference to paragraph [0130], the receiving buffer 350 of the timing controller is configured to latch the sensing data packet using the first and third internal clock signals PCLK_A and PCLK_B generated by the timing controller itself, rather than using a clock signal transmitted from data driver 120. 
For example, in Hong, the first clock signal and the sensing data are concurrently transmitted to the controller by the data driver. However, the controller receives the sensing data based on the level (e.g., a high level or a low level) of a synchronization control signal. The synchronization control signal is generated by the controller itself and is obviously different from the first clock signal concurrently transmitted from the data driver. 
Even taking Kim and Hong, in view of Fujino, it still would not have been obvious to one of ordinary skill in the art that the timing controller in the OLED display device can receive sensing data according to a rising edge or a falling edge of a reference clock signal which is simultaneously transmitted from the source driver with the sensing data signal. 
Therefore, Fujino also fails to make up for the above deficiencies identified in Kim. Similar to Kim and Hong, Fujino also fails to contemplate that the timing controller in OLED display device receives the sensing data signal transmitted from the source 
The Examiner respectfully disagrees. Kim discloses an OLED display.  Hong and Fujino are only utilized to teach methods of sending signals that Kim is already sending and receiving.  The manner in which these signals are sent and received and that Kim has already disclosed is modified by Hong and Fujino for the reasons set forth below. Utilizing the signal transmission of Hong and Fujino prevents skew of the transmitted data (Hong Par. 0110) and improves the timing of receiving the signals (Fujino Par. 0022). Therefore it is believed the combination of Kim, Hong, and Fujino teaches the claim language as currently presented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 13, 15, 16, and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US-20160189621, in view of Hong, US-20180061327, in further view of Fujino, US-20030043126.
In regards to claim 9 and the associated method claim 13, Kim discloses a display device, which is an organic light emitting diode (“OLED”) display device (Par. 0003 OLED display) comprising at least one source driver (Fig. 3, 120 data driver) and a timing controller (Fig. 3, 124 timing controller), wherein: the at least one source driver comprises: a data parser (Fig. 20, 220 parallel converter) configured to parse a control command from a first data signal from a timing controller (Fig. 3, 124 timing controller; Fig. 20, 124 timing controller sends EPI data to 120 data driver’s 220 parallel converter; Par. 0139 parallel converter samples control data), a clock signal generator (Fig. 20, 230 clock recover circuit) configured to generate a reference clock signal of a clock frequency (Par. 0139 clock recovery circuit recovers the internal clock signal of EPI); and an analog-to-digital converter (Fig. 20, 250 ADC) configured to convert an analog voltage signal from a sensing line to a sensing data signal (Par. 0040 converting sensing data into a digital signal), and transmit the sensing data signal to the timing controller under control of the control command (Par. 0141 sending the sensing data to the timing controller under control of the recovered clock from the control signal EPI), wherein the sensing data signal is received by the timing controller (Par. 0141 sending the sensing data to the timing controller under control of the recovered clock from the control signal EPI, which received by buffer 350); and the timing controller is configured to transmit the first data signal to the at least one source driver (Fig. 20, 124 timing controller sends EPI data to 120 data driver), and receive the sensing data signal under 
Kim does not disclose expressly transmitting the reference clock signal to the time controller under control of the control command; the sensing data signal and the reference clock signal being transmitted simultaneously; receive sensing data at a time corresponding to a rising edge or a falling edge of the reference clock signal.
	Hong discloses expressly transmitting a reference clock signal (Fig. 3, CLK1) to the time controller (Par. 0078 transferring CLK1 and sensing data DATA1 to controller 140, i.e. timing controller); the sensing data signal and the reference clock signal being transmitted simultaneously (Fig. 4, CLK1 and DATA1 transmitted simultaneously).
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the data driver of Kim can send the recovered clock signal to the timing controller with the sensing data.  The motivation for doing so would have been to prevent skew of the transmitted data (Hong Par. 0110).
Kim and Hong do not disclose expressly receive sensing data at a time corresponding to a rising edge or a falling edge of the reference clock signal.
Fujino discloses receive data at a time corresponding to a rising edge or a falling edge of a reference clock signal (Par. 0022).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that Kim and Hong can receive sensing data at a time corresponding to a rising edge or a falling edge of the reference clock signal as Fujino 
Therefore, it would have been obvious to combine Hong and Fujino with Kim to obtain the inventions of claims 9 and 13.
In regards to claim 10 and the associated method claim 26, Kim, Hong, and Fujino, as combined above, disclose the timing controller is further configured to generate a second data signal different from the first data signal according to externally input multicolor data and a timing control signal, and the sensing data signal, and transmit the second data signal to the at least one source driver (Kim Par. 0153 “the timing controller 124 can compensate the digital video data RGB of the input image on the basis of the sensing data stored in the memory 340.  Also, the timing controller 124 can transfer the compensated digital video data RGB to the data driver 120” using the external RGB and Control, i.e. timing control).
In regards to claim 12, Kim, Hong, and Fujino, as combined above, disclose the timing controller is configured to differentially transmit the first data signal to the at least one source driver (Kim Par. 0137 sending EPI data using differential signaling, which include data signals).
In regards to claim 21 and the associated method claim 15, Kim, Hong, and Fujino, as combined above, disclose the clock frequency of the reference clock signal is carried by the first data signal (Kim Par. 0139 clock recovery circuit recovers the internal clock signal of EPI).
In regards to claim 22 and the associated method claim 16, Kim, Hong, and Fujino, as combined above, disclose the clock frequency of the reference clock signal is 
In regards to claim 23 and the associated method claim 18, Kim, Hong, and Fujino, as combined above, disclose the data parser is further configured to parse at least one display data signal from the first data signal (Kim Fig. 20, 220 parallel converter; Kim Par. 0139 parallel converter samples control data to output video data bits RGB Data); each of the at least one source driver further comprises: a corresponding data voltage signal, and transmit the corresponding data voltage signal to a corresponding data line (Kim Par. 0139 parallel converter samples control data to output video data bits RGB Data, which gets driven to the OLED pixels; Kim Par. 0063-0067 data driver driving display data to the OLED pixels).
Kim, Hong, and Fujino, as combined above, do not disclose expressly a digital-to-analog converter configured to convert, under control of a source control signal from the timing controller, each of the at least one display data signal into a data voltage signal.
However Fujino further discloses a source driver 100 (Fig. 7, 100 source driver) comprising a digital-to-analog converter (Fig. 8, 160 DAC) configured to convert, under control of a source control signal from the timing controller (Fig. 7, 600 controller), each of the at least one display data signal into a data voltage signal (Par. 0017-018 outputting an analog data signal).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that Kim and Hong can output an analog source signal as 
Therefore Kim, Hong, and Fujino disclose the invention of claims 18 and 23.
In regards to claim 24 and the associated method claim 19, Kim, Hong, and Fujino, as combined above, disclose the control command carries a signal transmission trigger time (Kim Par. 0139 clock recovery circuit recovers the internal clock signal of EPI; Kim Par. 0140-141 holding sensing data until the analog signal is converted by ADC, i.e. trigger transmission time, using the internal clock signal, at which point it is sent to timing controller); the clock signal generator is configured to start timing upon receiving the control command, and transmit the reference clock signal to the timing controller at a time the signal transmission trigger time is reached (Kim Par. 0139 clock recovery circuit recovers the internal clock signal of EPI; Kim Par. 0140-141 holding sensing data until the analog signal is converted by ADC, i.e. trigger transmission time, using the internal clock signal, at which point it is sent to timing controller); the analog-to-digital converter is configured to start timing upon receiving the control command, and transmit the sensing data signal to the timing controller at the time the signal transmission trigger time is reached (Kim Par. 0139 clock recovery circuit recovers the internal clock signal of EPI; Kim Par. 0140-141 holding sensing data until the analog signal is converted by ADC, i.e. trigger transmission time, using the internal clock signal, at which point it is sent to timing controller).
In regards to claim 25 and the associated method claim 20, Kim, Hong, and Fujino, as combined above, disclose the reference clock signal and the sensing data signal are differentially transmitted to the timing controller by the source driver (Kim Par. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	8/4/21




/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622